Case 15-16189      Doc 37     Filed 06/26/19 Entered 06/26/19 17:20:36           Desc Main
                                Document     Page 1 of 4


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Matthew Ferrell                        )
                                              ) Case No: 15 B 16189
                                              ) Judge:   Goldgar
                                              ) Chapter 13
         Debtor                               )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S Michigan, Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Matthew Ferrell, 7212 S Emerald, Chicago, IL 60621
 See Attached Service List

        PLEASE TAKE NOTICE that on July 16, 2019 at 9:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Goldgar, or any other Bankruptcy Judge presiding in his place in Courtroom 642 of the

 Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion

 to Modify Plan, and shall request that the attached Order be entered, at which time you

 may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 June 26, 2019.


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    15-16189
                       noticing          Doc 37 U.S.Filed  06/26/19
                                                      Bankruptcy Court Entered 06/26/19 17:20:36
                                                                                           Andrew Wold Desc Main
0752-1                                                Document
                                                Eastern Division       Page 2 of 4         6681 Country Club Dr
Case 15-16189                                      219 S Dearborn                                       Golden Valley, MN 55427-4601
Northern District of Illinois                      7th Floor
Eastern Division                                   Chicago, IL 60604-1702
Tue Jun 25 23:56:31 CDT 2019
Armor Systems Co                                   City of Chicago Department of Revenue                City of Chicago Parking
1700 Kiefer Dr Ste 1                               c/o Arnold Scott Harris, P.C.                        Dept of Revenue
Zion, IL 60099-5105                                111 W Jackson Blvd Ste. 600                          PO Box 88292
                                                   Chicago, IL 60604-3517                               Chicago, IL 60680-1292


First Premier Bank                                 Med Busi Bur                                         Peoples Engy
3820 N Louise Ave                                  1460 Renaissance Dr                                  200 East Randolph
Sioux Falls, SD 57107-0145                         Park Ridge, IL 60068-1349                            Chicago, IL 60601-6302



Philadelphia Insurance Company                     Revenue Recovery Corp                                SOUTHEASTERN EMERGENCY PHYSICIANS LLC
c/o Steven Gertler                                 Po Box 50250                                         6681 Country Club Dr
415 N LaSalle, #402                                Knoxville, TN 37950-0250                             Golden Valley, MN 55427-4601
Chicago, IL 60654-2742


Jason Blust                                        Marilyn O Marshall                                   Matthew R Ferrell
Law Office of Jason Blust, LLC                     224 South Michigan Ste 800                           6424 N. Claremont
211 W. Wacker Drive                                Chicago, IL 60604-2503                               3rd Floor
Ste. 300                                                                                                Chicago, IL 60645-5194
Chicago, IL 60606-1390

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027




                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Philadelphia Insurance Company                  End of Label Matrix
                                                   Mailable recipients      15
                                                   Bypassed recipients       1
                                                   Total                    16
Case 15-16189       Doc 37     Filed 06/26/19 Entered 06/26/19 17:20:36             Desc Main
                                 Document     Page 3 of 4


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Matthew Ferrell                          )
                                                )    Case No: 15 B 16189
                                                )    Judge:   Goldgar
                                                )    Chapter 13
          Debtor                                )


                              MOTION TO MODIFY PLAN

         Now comes Matthew Ferrell (hereinafter referred to as “Debtor”), by and through
 her attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.      On May 6, 2015, the Debtor filed a petition for relief under Chapter 13 of

 the Bankruptcy Code.

        2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on June 23,

 2015. The confirmed plan called for payments of $130.00 for 48 months, paying

 unsecured creditors 5% on their claims.

        3.      The Debtor filed his 2018 tax return and was due a refund of $3,333.00.

 Debtor’s refund was offset in the amount of $722.25 by the Internal Revenue Service

 and Illinois Department of Revenue. Debtor used $1632.75 of his refund to pay past due

 rent to his landlord. Debtor fell behind on his rent throughout the year because he’s the

 sole provider for his 4 year old son and receives no help from the child’s mother

 financially. Debtor was struggling keeping up with his monthly rent payments and taking

 care of his son. As a result, Debtor fell behind on his rent and used a portion of his tax

 refund to catch up on his rent payments. Debtor used the remaining $978.00 of his tax

 refund to pay the Chapter 13 plan payments.
Case 15-16189       Doc 37    Filed 06/26/19 Entered 06/26/19 17:20:36           Desc Main
                                Document     Page 4 of 4


        4.      Debtor respectfully requests to waive his tax refund in the amount of

 $1632.75 and defer the remaining tax refund in the amount of $978.00 to the back of his

 Chapter 13 case.




        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

             1. Waiving his tax refund in the amount of $1632.75;
             2. Deferring his tax refund in the amount of $978.00; and
             3. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
